Case 1:21-cr-00194-LAK Document9 Filed 04/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

cose eee = x
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
21 -cR-194 ){ }

Rickey Johnson Defendant(s).

--- x
Defendant _Rickey Johnson hereby voluntarily consents to
participate in the following proceeding via___ videoconferencing or _X_ teleconferencing:

Initial Appearance Before a Judicial Officer

X_ Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

Conference Before a Judicial Officer

/s/Rickey Johnson /s/Zawadi Baharanyi

 

 

Defendant's Signature Defendant’s Counsel’s Signature
Judge may obtain verbal consent on
Record and Sign for Defendant)

Rickey Johnson Zawadi Baharanyi

 

 

Print Defendant's Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephofe confereficwig tech gy.

Alrs(z) ko

Date u.S/ District Judge/U.S: Njagistrate Judge

 
